Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the grounds that Groups I, II, III relate to “a container” and a protrusion of the container and the combination of said container and protrusion show a special feature that is not disclosed in the prior art reference LaMasney.  This is not found persuasive because 
Applicant argues on pages 5-6 that Groups I, II and II relate to “a container” and a protrusion of the container, wherein said protrusion of a container shows a special technical feature not disclosed by LaMasney however said protrusion and all limitations of claim 1 are disclosed by Fortin in view of Naber in the rejection of claim 1 (see annotated Fortin Fig. 13) and thus the feature is a technical feature not a special technical feature and the applicant’s arguments are not deemed persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a main-body forming part configured to form a main body of the container” in claim 1 .
Claim 1 recites, “a main-body forming part configured to form a main body of the container” which includes the generic placeholder of “main-body forming part” followed by the functional limitation “configured to form a main body of the container” and needs to be interpreted under the requirements of 35 U.S.C 112(f). The applicant’s specification does not disclose a corresponding structure to the main-body forming part.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside to form a lower surface of a flange of the container…" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outside surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the direction toward the center of the main-body forming part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a curved surface having the same curvature as the pressing surface” in 2nd line and renders the claim vague and indefinite, as it is not clear which aspect of the curved surface , such as the radius or angle, is the same as the pressing surface. Therefore, clarification is requested.
 It is unclear if the upper end portion recited in line 2 in claim 2 and line 2 and 5 of claim 6 are the same upper end of the skirt forming part recited in line 4 of claim 1 or a different upper end portion. Therefore claims 2 and 6 are rejected for failing to particularly point out the “upper end portion” in claims 2 and 6.

Claim limitation “a main-body forming part configured to form a main body of the container” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification fails to explicitly disclose a structure for the main-body which allows it to form the main body of the container, therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 5328655 A) in view of Naber (US 20150353224 A1).
Regarding claim 1, Fortin explicitly discloses a container forming apparatus (Intermediate container forming apparatus, see Fig. 13 and Col. 21 lines 17-29) for forming a container by hot forming, comprising: (Fig. 13 depicts a female forming tube 224 analogous to the first mold of the instant application. Said forming tube 224 comprising of a main-body forming part which forms a main body of a container, a skirt forming part extending upward from the main-body forming part to form a skirt of the container and a flange forming part extending from the skirt forming part to form a flange of the container, see annotated Fig. 13) a first mold (224) including a main-body forming part (main-body forming part) configured to form a main body of the container, a skirt forming part (skirt forming part) extending upward from the main-body forming part to form a skirt of the container, and a flange forming part (flange forming part) extending from an upper end of the skirt forming part in a direction toward the outside to form a lower surface of a flange of the container; 
(Fig. 13 further depicts a second mold {upper clamping portion 236}. Said second mold is above the first mold 224 and able to press on the flange forming part such that a flange is formed. Said pressing is done with a pressing surface, see the annotated Fig. 13) and a second mold (236) provided over the first mold (224) and installed to press an upper surface of the flange, the second mold including a pressing surface configured to press down on a sheet, which is to be formed into the flange, in a location corresponding to the flange forming part.

    PNG
    media_image1.png
    563
    1208
    media_image1.png
    Greyscale

Fig. 13

Fortin does not explicitly disclose that the second mold (236) can move vertically to press and also doesn’t disclose that the pressing surface includes an extension that is a portion further extending in a direction toward the center of the main-body forming part beyond an inner end portion of the flange forming part.
	In an analogous art Naber explicitly discloses a second forming element 44 and a forming element 43 analogous to the second mold and first mold of the instant application, see Figs. 5-6. The second forming element 44 is includes a pressing surface with an extension that extends toward the center of a main body beyond the flange, see Fig. 6.  The second forming element is able to move vertically downward to form a rim portion 14, see [0052] and Figs. 5-6.

    PNG
    media_image2.png
    714
    615
    media_image2.png
    Greyscale

Naber Fig. 5-6.
	A person of ordinary skill in the art, hereinafter POSITA, at the time of the invention would have found it obvious to modify Fortin in view of Naber such that the second mold 236 includes the pressing surface of Naber in order to form a rim and move the second mold 236 vertically in order to press against the first mold (224) as taught by Naber.
Regarding claim 2, Fortin in view of Naber explicitly discloses the container forming apparatus (Intermediate container forming apparatus, see Fortin Fig. 13) of claim 1, (Fortin Fig. 13 below has been magnified to highlight the protrusion on the skirt wherein said protrusion connects with the flange, is toward the main body and the inside and outside of the skirt form different shapes) wherein the skirt (skirt) includes, on an inside surface of an upper end portion connected with the flange, a protrusion (protrusion) protruding toward the center of the main body (main body) along a circumferential direction of the inside surface (inside surface), and on a vertical cross-section, an inside surface and an outside surface (outside sirface) of the skirt are formed in different shapes, and 
(the thermoplastic sheet 40 is depicted in Fortin Fig. 13 is pressed by the pressing surface of the extension second mold to form a protrusion, see Fortin Fig. 13 and Naber Fig. 5-6 for the extension depiction ) wherein when the sheet (thermoplastic sheet 40), which is to be formed into the flange, is pressed by the pressing surface (pressing surface) of the second mold (236), the sheet (40) is pushed by the extension (extension) to conglomerate and form the protrusion (protrusion).

    PNG
    media_image3.png
    714
    890
    media_image3.png
    Greyscale

Fortin Fig. 13, a section of Fig. 13 has been magnified to highlight a protrusion on the skirt
Regarding claim 5, Fortin in view of Naber explicitly discloses (see Naber Fig. 5 or 6 wherein the extension is formed to be flat in the horizontal direction) the container forming apparatus (Intermediate container forming apparatus, see Fortin Fig. 13)  of claim 1, wherein the extension (extension) is formed to be flat in a horizontal direction.
Regarding claim 6, Fortin in view of Naber explicitly discloses the container forming apparatus (Intermediate container forming apparatus, see Fortin Fig. 13)  of claim 1, (the skirt is depicted in Fortin Fig. 13 to include a groove and protrusion analogous to the groove and protrusion of the instant application. Fig. 13 depicts said groove on the outside surface and concavely formed.) wherein the skirt (skirt) includes, on an outside surface of an upper end portion connected with the flange, a groove (groove) concavely formed along a circumferential direction of the outside surface, and wherein the skirt forming part (skirt forming part, see Fig. 13) includes a protrusion (protrusion) protruding along a circumferential direction of an upper end portion thereof to form the groove (groove).

    PNG
    media_image4.png
    712
    865
    media_image4.png
    Greyscale

Fortin Fig. 13, a section of Fig. 13 has been magnified to highlight a protrusion and groove on the skirt.
Regarding claim 7, Fortin in view of Naber explicitly discloses the container forming apparatus (Intermediate container forming apparatus, see Fortin Fig. 13)  of claim 1, (Fig. 13 depicts the skirt forming part with an incline directed toward the center of the main body forming part as said skirt forming part extends upward) wherein the skirt forming part (skirt forming part) is formed to be inclined in the direction toward the center of the main-body forming part (main-body forming part) as the skirt forming part extends upward from an upper end of the main-body forming part.

    PNG
    media_image5.png
    616
    787
    media_image5.png
    Greyscale

Fortin Fig. 13, a section of Fig. 13 has been magnified to highlight the incline of the skirt forming part.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 5328655 A) in view of Naber (US 20150353224 A1) as applied to claim 1 and in further view of Caner (EP 0529367 A1).
Regarding claim 3, Fortin in view of Naber explicitly discloses all of the limitations of claim 1 however does not explicitly disclose the limitation of claim 3 wherein the extension to be 1-5mm away from the inner portion of the flange forming part.
In an analogous art Caner depicts in Fig. 11 and describes in Col. Line , a cutting die 26 has a width/distance F of about 7.62 mm (.300 inches) and further depicts said cutting die 26 in Fig. 12 having an extension which extends past ring 60 which said die 26 is pressed against. It is obvious that the width of said extension on die 26 is about half the width of die 26 and thus about 3.81 mm, see Fig. 12.
A POSITA at the time of the invention would have found it obvious to modify Fortin in view of Naber further in view of Cancer such that the extension depicted in Naber Fig. 5-6 is about 3.81mm and would be motivated to do so to create a desired shape for a protrusion or groove. 

    PNG
    media_image6.png
    744
    547
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    586
    621
    media_image7.png
    Greyscale

Caner Figs. 11-12
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 5328655 A) in view of Naber (US 20150353224 A1) as applied to claim 1 and in further view of Meadors (US 4228121 A).
Regarding claim 4, Fortin in view of Naber explicitly discloses all of the limitations of claim 1 such as a pressing surface with an extension as depicted in Nader Figs. 5-6 however does not explicitly disclose the limitation of claim 4 wherein said pressing surface and extension have the same curved surface shape.
In an analogous art Meadors depicts an apparatus in Fig. 1-2 with a curved pressing surface
A POSITA at the time of the invention would have found it obvious to modify Fortin in view of Naber further in view of Meadors such that the pressing surface and extension have the same curve in order to create a desired shape for a protrusion or groove.

    PNG
    media_image8.png
    501
    728
    media_image8.png
    Greyscale

Meadors Figs. 1-2


    PNG
    media_image9.png
    391
    525
    media_image9.png
    Greyscale

Meadors Fig. 2 magnified to depict a curved pressing surface

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         

/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754